DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 257-278 have been presented for examination.
Claims 257-278 are rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 2, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the text and illustrations are not clearly decipherable, rendering the figures illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network” and “a Traffic Operations Center (TOC)” in claim 257.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 257-278 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network” and “a Traffic Operations Center (TOC)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The recited limitations are not sufficiently defined in the specification in a way that would provide adequate structure understood by one having ordinary skill in the art. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 257-259, 261-263, 267, 270, 271, 274, and 276 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keshavamurthy et al. (U.S. Patent Application Publication No. 20190316919, and hereinafter, “Keshavamurthy”).
257, Keshavamurthy teaches a vehicle operations and control system for controlling special vehicles, said system comprising: 
a roadside unit (RSU) network; 
See Keshavamurthy [0115], where Keshavamurthy discloses roadside units (RSUs) that are installed proximal to roadways to communicate with vehicles and cloud services.
b) a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network;
See Keshavamurthy [0106], where Keshavamurthy discloses route, lane and path planners that generate routing instructions to connected vehicles.
c) a vehicle comprising an onboard unit (OBU); 
See Keshavamurthy [0037], where Keshavamurthy discloses cameras.
The Examiner notes that onboard unit (OBU) has been interpreted to mean a “visual sensor” as recited in the instant specification on Page 11, Line 17.
d) a Traffic Operations Center (TOC);
See Keshavamurthy [0008], [0029], and Figures 1A and 1B Element 101, where Keshavamurthy discloses a centralized server that gathers data from a plurality of geographic regions, computes an optimized set of routes, and sends route data to the respective vehicles.
e) a cloud-based platform configured to provide information and computing services
See Keshavamurthy [0049] and [0115], where Keshavamurthy discloses that the centralized server and RSUs can communicate to a cloud server.
wherein said system is configured to provide individual special vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance.  
See Keshavamurthy [0033], where Keshavamurthy discloses real-time communication of data (V2I)
See Keshavamurthy [0122] - [0125], where Keshavamurthy discusses determining lane changes via a lane planner.

Regarding claim 258, Keshavamurthy teaches the system of claim 257 wherein said system:
controls a special vehicle chosen from the group consisting of an oversize vehicle, an overweight vehicle, a vehicle transporting special goods, a scheduled vehicle, a delivery vehicle, and an emergency vehicle.  
See Keshavamurthy [0035], where Keshavamurthy discloses that the vehicle can include a bus.

Regarding claim 259, Keshavamurthy teaches the system of claim 257 wherein said system is configured to:
provide sensing functions, transportation behavior prediction and management functions, planning and decision-making functions, and/or vehicle control functions.  
See Keshavamurthy [0037], where Keshavamurthy discusses the sensors involved in the vehicle platforms.

Regarding claim 261, Keshavamurthy teaches the system of claim 257 comprising:
an interactive interface configured to manage vehicle platoons.  
See Keshavamurthy [0011], where Keshavamurthy discloses a graphical user interface.
See Keshavamurthy [0126], where Keshavamurthy discloses managing a platoon of vehicles.

Regarding claim 262
provide methods for fleet maintenance comprising remote vehicle diagnostics, intelligent fuel-saving driving, and intelligent charging and/or refueling.  
See Keshavamurthy [0128], where Keshavamurthy discloses that the dynamic mapping data may reflect the states of connected and unconnected vehicles, including reporting their functional statuses.

Regarding claim 263, Keshavamurthy teaches the system of claim 257 wherein said cloud platform is configured to support:
real-time information exchange and sharing among vehicles, cloud, and infrastructure;
See Keshavamurthy [0033], where Keshavamurthy discloses the real-time methods of telecommunication for sending data, including vehicle-to-infrastructure and infrastructure-to-cloud (V2I / I2C) networks.
analyze vehicle conditions comprising a vehicle characteristic that is one or more of overlength, overheight, overweight, oversize, turning radius, moving uphill, moving downhill, acceleration, deceleration, blind spot, and carrying hazardous goods.  
See Keshavamurthy [0046], where Keshavamurthy discloses monitoring vehicle acceleration, deceleration, and steering angle.
The Examiner notes a steering angle can be used to find the center of a turning circle of a vehicle, thus providing a turning radius (https://datagenetics.com/blog/december12016/index.html)

Regarding claim 267, Keshavamurthy teaches the system of claim 259 wherein said transportation behavior prediction and management function is configured to provide:
longitudinal control of one or more vehicles, wherein said longitudinal control comprises controlling automated heavy vehicle platoons, automated heavy and light vehicle platoons, and automated and manual vehicle platoons;  b) a freight priority management system for controlling heavy vehicle priority levels to reduce the acceleration and deceleration of automated vehicles and/or for providing smooth traffic movement on dedicated and/or non- dedicated lanes; c) weight loading monitoring for one or more vehicles, wherein said weight loading monitoring comprises use of an artificial intelligence-based vehicle loading technology, cargo weight and packing volume information, and/or vehicle specification information; d) special event notifications comprising information for goods type, serial number, delivery station, loading vehicle location, unloading vehicle location, shipper, consignee, vehicle number, and loading quantity; e) incident detection comprising monitoring status of tires, status of braking components, and status of sensors; ) manage oversize and/or overweight (OSOW) vehicles; to provide routing services for OSOW vehicles; g) provide permitting services for OSOW vehicles, wherein said permitting services comprise applying for permits, paying for permits, and receiving approved routes based on road system constraints and the intended vehicle and load characteristics; and/or h) provide route planning and guidance to vehicles comprising providing vehicles with routes and schedules according to vehicle length, height, load weight, axis number, origin, and destination.  
See Keshavamurthy [0139], where Keshavamurthy discloses a route planner that may control one of more of a vehicle’s actuators to guide the vehicle according to a selected path.
The Examiner notes that a vehicle traveling along a path indicates longitudinal travel.

Regarding claim 270, Keshavamurthy teaches the system of claim 257 further comprising a heavy vehicle emergency and incident management system configured to:
identify and detect heavy vehicles involved in an emergency or incident; b) analyze and evaluate an emergency or incident; c) provide warnings and notifications related to an 
See Keshavamurthy [0087], where Keshavamurthy discloses that the sensed dynamic states of the vehicles include engine errors, triggered emergency states, and at what time the emergency state and airbag were activated.

Regarding claim 271, Keshavamurthy teaches the system of claim 257 configured to:
provide detection, warning, and control functions for a special vehicle on specific road segments and wherein a TOC provides vehicle related control strategies based on information comprising site-specific road environment information.  
See Keshavamurthy [0011], where Keshavamurthy specifies that the vehicle is an autonomous vehicle, automatically determining that a particular route is the most efficient route to follow.
See Keshavamurthy [0035], where Keshavamurthy specifies that the vehicle may be a bus.
The Examiner notes that “a special vehicle” is interpreted to mean “an oversized vehicle” as defined in the instant specifications on Page 2, Lines 15-19.

Regarding claim 274, Keshavamurthy teaches the system of claim 257 configured to:
provide safety and efficiency functions for heavy vehicle operations and control under adverse weather conditions
See Keshavamurthy [0133], where Keshavamurthy discloses that the path planner may evaluate weather or natural disaster impacts on current lanes and paths and determine alternative safer lanes or paths.
wherein said heavy vehicle operations and control comprises use of: information from a high-definition map and location service and/or a site- specific road weather and pavement 
See Keshavamurthy [0085], where Keshavamurthy discloses that the sensor data, processed as dynamic map data, may show traffic density at a higher resolution (i.e. smaller roadway segment sizes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 272, and 273 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy in view of Bailey et al. (U.S. Patent Application Publication No. 20190137285, and hereinafter, “Bailey”).
Regarding claim 272, Keshavamurthy does not expressly teach the system of claim 257 configured to:
implement a method comprising managing heavy vehicles and small vehicles on dedicated lanes and non-dedicated lanes.
However, Bailey teaches:
implement a method comprising managing heavy vehicles and small vehicles on dedicated lanes and non-dedicated lanes.
See Bailey [0007] and [0008], where Bailey discloses a plurality of lanes, including an AV lane in which an AV can operate under a fully-autonomous mode.
See Bailey [0022], where Bailey discloses a hybrid lane for partially-autonomous or manual mode vehicles can travel.
See Bailey [0055], where Bailey discloses a coverage lane of a roadway that enables operation under fully-autonomous mode, partially-autonomous mode, or manual travel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the path options disclosed in Keshavamurthy to incorporate dedicated lanes in order to “enable more efficient processing for operating the AV and provides more roadway options for routing the AV” (see Bailey [0054]). 

Regarding claim 273, Keshavamurthy does not expressly teach the system of claim 257 configured to:
switch a platoon vehicle from automated driving mode to non-automated driving mode and/or to reorganize a platoon of automated and/or non-automated vehicles.
However, Bailey teaches:
switch a platoon vehicle from automated driving mode to non-automated driving mode and/or to reorganize a platoon of automated and/or non-automated vehicles.
See Bailey [0020], where Bailey discloses a vehicle computing system configured to control the AV to switch from fully-autonomous to partially-autonomous or manual driving modes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving mode disclosed in Keshavamurthy to incorporate switching between autonomous and manual driving modes, as taught in Bailey, should the driver wish to regain control.

Claims 260, 272, and 273 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy in view of Yagesh et al. (U.S. Patent Application Publication No. 20030171939, and hereinafter, “Yagesh”).

Regarding claim 264, Keshavamurthy does not expressly teach the system of claim 259 wherein said sensing function comprises:
sensing overheight, overwidth, and/or overlength vehicles using a vision sensor; using a pressure sensor and/or weigh-in-motion device; and/or using a geometric leveling method, a GPS elevation fitting method, and/or a GPS geoid refinement method; and/or b) sensing vehicles transporting hazardous goods using a vehicle OBU or chemical sensors.  
However, Yagesh teaches:
sensing overheight, overwidth, and/or overlength vehicles using a vision sensor; using a pressure sensor and/or weigh-in-motion device; and/or using a geometric leveling method, a GPS elevation fitting method, and/or a GPS geoid refinement method; and/or b) sensing vehicles transporting hazardous goods using a vehicle OBU or chemical sensors.
See Yagesh [0086], where Yagesh discloses a detection module that has rules-based threat detection logic. 
The Examiner notes that the threat taught in Yagesh consists of hazardous materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Keshavamurthy to incorporate sensing hazardous materials, as taught in Yagesh, as to “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Regarding claim 265, Keshavamurthy teaches the system of claim 264 wherein:
Vehicle information shared through the cloud platform
See Keshavamurthy [0049], where Keshavamurthy discloses that the centralized server may be a cloud server that is communicateively coupled to the network.
Keshavamurthy does not expressly teach:
oversize vehicle information and/or vehicle hazardous goods information is collected from said sensing function, sent to a special information center
However, Yagesh teaches:
oversize vehicle information and/or vehicle hazardous goods information is collected from said sensing function, sent to a special information center
See Yagesh [0017], where Yagesh discloses wirelessly sharing data regarding the hazardous material shipment to a remote database.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Keshavamurthy to include hazardous material information shared on a cloud platform “to gather this disparately sourced information into a single repository to establish a baseline for tracking these hazardous materials loads, not only on the nation's highways, but on other carrier assets as well” (see Yagesh [0004]). 

Regarding claim 266, Keshavamurthy does not expressly teach the system of claim 257 wherein: said system is further configured to:
plan routes and dispatch vehicles transporting hazardous goods; and/or b) transmit route and dispatch information for vehicles transporting hazardous goods to other vehicles.  
However, Yagesh teaches:
plan routes and dispatch vehicles transporting hazardous goods; and/or b) transmit route and dispatch information for vehicles transporting hazardous goods to other vehicles.  
See Yagesh [0009], where Yagesh discloses optimized planned routes for the vehicles transporting hazardous materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route planner disclosed in Keshavamurthy to incorporate planning routes for vehicles transporting hazardous goods “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Regarding claim 268, Keshavamurthy teaches the system of claim 257 further configured to:
provide a hazard transportation management function, wherein a vehicle transporting a hazard is: a) identified with an electronic tag providing information comprising the type of hazard, vehicle origin, vehicle destination, and vehicle license and/or permit; and/or b) tracked by a vehicle OBU and/or RSU network from vehicle origin to vehicle destination.  
See Keshavamurthy [0002], where Keshavamurthy discloses that in-vehicle navigation technology, such as GPS-based navigation units, provide real-time vehicle location information and have become increasingly ubiquitous.
See Keshavamurthy [0147], where Keshavamurthy discloses that the guidance selector determines a route from an origin to a destination.
Keshavamurthy does not expressly teach:
provide a hazard transportation management function
However, Yagesh teaches:
provide a hazard transportation management function
See Yagesh Abstract, where Yagesh discloses real-time tracking, monitoring, and managing shipments of hazardous materials while in transit via a GPS.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle OBU disclosed in Keshavamurthy to incorporate a hazard transportation management function, as taught in Yagesh, to “to establish a baseline for tracking these hazardous materials loads, not only on the nation's highways, [and] on other carrier assets as well” (see Yagesh [0004]). 

Regarding claim 269, Keshavamurthy teaches the system of claim 268 wherein:
said hazard transportation management function implements a route planning algorithm for transport vehicles comprising travel cost, traffic, and road condition.  
See Keshavamurthy [0062], where Keshavamurthy discloses a route planner, which includes a training engine and encryption/decryption engine. 
See Keshavamurthy [0070], where Keshavamurthy discloses that real-time navigation-related data includes roadway construction, weather, and state of roadways.

Regarding claim 275
said safety and efficiency functions provide a heavy vehicle routing and schedule service comprising use of site-specific road weather information and information for the type of cargo
See Keshavamurthy [0085], where Keshavamurthy discloses that the sensor data, processed as dynamic map data, may show traffic density at a higher resolution (i.e. smaller roadway segment sizes).
Keshavamurthy does not expressly teach:
wherein the type of cargo is one or more of hazardous, non-hazardous, temperature sensitive, and/or has a time of delivery requirement.  
However, Yagesh teaches:
wherein the type of cargo is one or more of hazardous, non-hazardous, temperature sensitive, and/or has a time of delivery requirement.  
See Yagesh [0028], where Yagesh discloses that the critical cardo in transport may include hazardous materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Keshavamurthy to incorporate that the vehicle cargo can include hazardous materials “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Claim 276 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keshavamurthy.

Regarding claim 276
data collected by the RSU and OBU are used to determine a road status and vehicle environment status to provide sensing coverage of blind spots for heavy vehicles in dedicated lanes; b) the RSU network performs a heterogeneous data fusion of multiple data sources to determine a road status and vehicle environment status to provide sensing coverage of blind spots for heavy vehicles in dedicated lanes; and/or c) data collected by the RSU and OBU are used to minimize and/or eliminate blind spots for heavy vehicles in dedicated lanes. 
See Keshavamurthy [0037], where Keshavamurthy discloses that the sensors may include externally facing sensors provided at the front, rear, right, and left sides of the vehicle platform to capture situational context surrounding the vehicle platform.
See Keshavamurthy [0106], where Keshavamurthy discloses that the externally facing sensors are capable of capturing images depicting adjacent vehicles and provide their positions.
The Examiner notes that the sensors disclosed in Keshavamurthy are positioned to detect the surroundings of the host vehicle.
It would have been obvious to one having ordinary skill in the art to modify Keshavamurthy to explicitly teach sensing coverage in blind spot regions as the sensors in Keshavamurthy encompass all sides the vehicle to detect the environment on the front, rear, right, and left sides, which would include a blind spot region.

Claims 277 and 278 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy in view of Khorasani. (U.S. Patent No. 9855894, and hereinafter, “Khorasani”).

Regarding claim 277, Keshavamurthy does not expressly teach the system of 276 wherein the system obtains:
a confidence value associated with data provided by the RSU network;
a confidence value associated with data provided by an OBU; 
the system uses the data associated with the higher confidence value to identify blind spots using the blind spot detection function.  
However, Khorasani does teach:
a confidence value associated with data provided by the RSU network;
See Khorasani Col. 1 Lines 61-65, where Khorasani discloses a processing apparatus that calculates a confidence value based on the estimated accuracy of at least one or more of the sensors.
a confidence value associated with data provided by an OBU; 
See Khorasani Col. 3 Lines 23-33, where Khorasani discloses that the confidence values are generated as a result of processed sensor data, which is displayed via a vehicle display.
the system uses the data associated with the higher confidence value to identify blind spots using the blind spot detection function.  
See Khorasani Col. 6 Lines 14-19, where Khorasani discloses blind spot detectors using sensors such as surround view sensors to detect other vehicles in the vehicle’s blind spot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the RSU sensor data and route planning disclosed in Keshavamurthy to incorporate a confidence value and blind spot detection, as taught in Khorasani, in order to “avoid collisions and accidents by offering technologies that alert the driver to potential problems, or to avoid collisions by implementing safeguards and taking over control of the vehicle” (see Khorasani Col. 1 Lines 20-23).

Regarding claim 278
road and vehicle condition data from multiple sources are fused with blind spot information for display on a screen installed in the vehicle for use by a (driver to observe all the directions around the vehicle.   
However, Khorasani does teach:
road and vehicle condition data from multiple sources are fused with blind spot information for display on a screen installed in the vehicle for use by a (driver to observe all the directions around the vehicle.   
See Khorasani Col. 2 Lines 3-14, where Khorasani discloses that the sensor data is displayed on a vehicle display, comprising one or more images associated with the sensor data.
See Khorasani Col. 6 Lines 14-19, where Khorasani discloses that the blind spot detectors are configured using sensors such as surround view sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the environment data disclosed in Keshavamurthy to incorporate blind spot information to “allow a driver to make more informed decisions regarding sensor information and therefore provide for a more robust and more safe driving experience” (see Khorasani Col. 11 Lines 52-54). 

Claim 260 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy in view of Bailey, further in view of Montes et al. (“An Experimental Platform for Autonomous Bus Development, 2017).
Regarding claim 260, Keshavamurthy does not expressly teach the system of claim 257 further comprising one or more highway lanes and said system is configured to provide:
dedicated lane(s) shared by automated heavy and light vehicles;
See Bailey [0007] and [0008], where Bailey discloses a plurality of lanes, including an AV lane in which an AV can operate under a fully-autonomous mode.
See Bailey [0022], where Bailey discloses a hybrid lane for partially-autonomous or manual mode vehicles can travel.
dedicated lane(s) for automated heavy vehicles separated from dedicated lane(s) for automated, light vehicles;
non-dedicated lane(s) shared by automated and human-driven vehicles.  
See Bailey [0055], where Bailey discloses a coverage lane of a roadway that enables operation under fully-autonomous mode, partially-autonomous mode, or manual travel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the path options disclosed in Keshavamurthy to incorporate dedicated lanes in order to “enable more efficient processing for operating the AV and provides more roadway options for routing the AV” (see Bailey [0054]). 
The combination of Keshavamurthy and Bailey do not expressly teach:
dedicated lane(s) for automated heavy vehicles separated from dedicated lane(s) for automated, light vehicles;
However, Montes teaches:
dedicated lane(s) for automated heavy vehicles separated from dedicated lane(s) for automated, light vehicles;
See Montes, Introduction, where Montes teaches a Bus Rapid Transit (BRT) allowing buses to have dedicated lanes on streets and busways separated from traffic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keshavamurthy and Bailey to incorporate dedicated lanes for heavy vehicles being separate from light vehicles in order to “deliver fast, comfortable and cost-effective urban mobility through the provision of segregated right-of-way infrastructure, rapid and frequent operations, and excellence in marketing and customer service” (see Montes, Introduction).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Felip Leon (U.S. Patent Application Publication No. 20190051158) discloses an intelligent traffic management system for vehicle platoons.
Al Mutawa (U.S. Patent No. 8,344,864) discloses a traffic safety system with embedded sensors that communicate with a control server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/S.T.S./Patent Examiner, Art Unit 3662         

                                                                                                                                                                                               /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662